

87 HR 6045 IH: McIntire-Stennis Act District of Columbia Equality Act
U.S. House of Representatives
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6045IN THE HOUSE OF REPRESENTATIVESJune 7, 2018Ms. Norton introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend Public Law 87–788 (commonly known as the McIntire-Stennis Cooperative Forestry Act; 16
			 U.S.C. 582a–7) to provide for equal treatment of the District of Columbia
			 with respect to funds made available under that Act.
	
 1.Short titleThis Act may be cited as the McIntire-Stennis Act District of Columbia Equality Act. 2.Inclusion of District of Columbia for purposes of funding under McIntire-Stennis Cooperative Forestry ActSection 8 of Public Law 87–788 (commonly known as the McIntire-Stennis Cooperative Forestry Act; 16 U.S.C. 582a–7) is amended by inserting the District of Columbia, after include.
		